OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Hon. Stephen      P. Bsbert,     Page 2



     eke11 enter jadgraent on the ttirdlat      or plea aad
     the 8ai    #hall be ereouted    as provided by Chapter
     4, Title   9, of the Oode ot Criminal      prooedure of
     the State of Texae.     Provided turthesr,     that the
     Court or Judge thereof,     In the exeraiee     of sound
     discretion    My permit ths defenUa.nti where Jude-
     men% is deierred,    to remain at lsrge on his own
     reoogniminoe,    or may require   him to enter Into
     bond in a mua at leaat     doubl,e the amount of the
      aeeeerrt3    tlnb    land ooata,    oonditionsd     that   the
     defendant  and suretletii,    Jointly   and severally,
     will pay auoh fine and ooarte unless        the defendant
     personally  appears 05 the day set In the order
     and 618ohargee the judgment fn the rammer pro-
     vlde4 by Chepter 4, Title       8 of the Code of Grim-
     Inal Prooedure of the Stats of Texa6; and for the
     enforoement of eny Judgment enter&,          all writs,
     proowaee   axd remetlies o? *.he Gods of Criminal
     Prdeedpre are made applioeble         80 tar aa neaee-
     rary t6 oarrf out’the      prortrions    of this ArtIole.*
          WI rtatuta    oleerly   provibee  that th6 jud:gent
shell not be deferre& for & longer period of time than six
(6) month8 ind that in, etexy inetanee      where the w$qurt
ereioirrr  &la, dimhtlon to defer the Judgment, hia order
60 dQiag mast f&x the date to irhioh the jtulgment is Uefer-
red, uid thet 6ay muet’not     be m&e than six months from
the date of the reception    of the Yerbiot or plea of guilty.
Xc242           tk Inrtenoe    that the judgraent hae been
                          l”‘;h,
                               .%wa %,
                                     iz +& a6’?ER
                                             .    T,s
                                                    rL
                                                     l+
                                                      a XLs
                                                         , nnnn
dieoretion, rrj permit          the defendant      to   remain   at large
on hie own retignIzanoer
              TM euthority     of the oonrt to permit the defendant
to remain at 1-e         on his own rmognizanee          where the ju4g-
ment has bra& Aeferr,ed ie~neoe8aarIlp           linit.ed   by the preoed-
ing prorimfoji6 of’ this rtetuts       prrsoribing       the period ot
time rox #hioh th# judgment        mey be deterred.         The authOrIt;r
of the aoura La to permit the derendent,              where ju5agnent Is
defa!rdl,     to’romiiin  et laXg6 Ou hie Own reOOgiBanOe            during
the period ot Qefersent,         AnF,ettempt     on the part of the
0-t,      b]r arder, to dti9r juag4tmi fnbefInitel~,           or beyond
th0 air 8mhltr pcrxltra;, ox to’ pqmit        tlke. defendant    to ramin
at large OQ .h$u owx reabgniranoe         Ixdetlnitelf,       OF becnb
the 01~ months peri&,        .*@Ld not, only oonsti~tute a violation
Hon. stephan P. Hebert,   Pege 3



of the protlslons   of ArtioLe 698, but would aonetitute   RII
rttenpteff exeroise of the p?+rdonIng power, 1 powor n.Uch is
veeted by the Conetitutlon    of the State of TeXPe exolus5.~o-
ly In the Governor of this St-te,. euhJeot, of ooureo, to the
nffinmtive    reaommendation of the Bonrd of ::?nrdona & tkroles.
          Trueting   tlmt the foregoing   cnawaro yo.ur queetlon,
we sre
                                          Yours very truly
                                     A’ITOR~HiCY
                                              GZ!?!EP!lLCF TMS

                                               (,&4&t&
                                     BY
                                                 R. ii’. Fnfrohild
                                                        Assletent